

113 HRES 435 IH: Calling on the government of Iran to fulfill their promises of assistance in this case of Robert Levinson, one of the longest held United States civilians in our Nation’s history.
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 435IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Deutch (for himself and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the government of Iran to fulfill their promises of assistance in this case of Robert Levinson, one of the longest held United States civilians in our Nation’s history.Whereas United States citizen Robert Levinson is a retired agent of the Federal Bureau of Investigation (FBI), a resident of Coral Springs, Florida, the husband of Christine Levinson, and father of their 7 children;Whereas Robert Levinson traveled from Dubai to Kish Island, Iran, on March 8, 2007;Whereas, after traveling to Kish Island and checking into the Hotel Maryam, Robert Levinson disappeared on March 9, 2007;Whereas, in December 2007, Robert Levinson’s wife, Christine, traveled to Kish Island to retrace Mr. Levinson’s steps and met with officials of the Government of Iran who pledged to help in the investigation;Whereas, for more than 6 years, the United States Government has continually pressed the Government of Iran to provide any information on the whereabouts of Robert Levinson and to help ensure his prompt and safe return to his family;Whereas officials of the Government of Iran promised their continued assistance to the relatives of Robert Levinson during the visit of the family to the Islamic Republic of Iran in December 2007;Whereas, in November 2010, the Levinson family received a video of Mr. Levinson in captivity, representing the first proof of life since his disappearance and providing some initial indications that he was being held somewhere in southwest Asia;Whereas, in April 2011, the Levinson family received a series of pictures of Mr. Levinson, which provided further indications that he was being held somewhere in southwest Asia;Whereas Secretary John Kerry stated on August 28, 2013, The United States respectfully asks the Government of the Islamic Republic of Iran to work cooperatively with us in our efforts to help U.S. citizen Robert Levinson.;Whereas, on September 28, 2013, during the first direct phone conversation between the leaders of the United States and Iran since 1979, President Barack Obama raised the case of Robert Levinson to President of Iran Hassan Rouhani and urged the President of Iran to help locate Mr. Levinson and reunite him with his family;Whereas November 26, 2013, marked the 2,455th day since Mr. Levinson’s disappearance, making him one of the longest held United States civilians in our Nation’s history; andWhereas the FBI has announced a $1,000,000 reward for information leading to Mr. Levinson’s safe return: Now, therefore, be itThat the Senate—(1)recognizes that Robert Levinson is one of the longest held United States civilians in our Nation’s history;(2)notes recent pledges by newly appointed officials of the Government of Iran to provide their Government’s assistance in the case of Robert Levinson;(3)urges the Government of Iran, as a humanitarian gesture, to intensify its cooperation on the case of Robert Levinson and to immediately share the results of its investigation into the disappearance of Robert Levinson with the United States Government;(4)urges the President and the allies of the United States to continue to raise  with officials of the Government of Iran the case of Robert Levinson at every opportunity, notwithstanding other serious disagreements the United States Government has had with the Government of Iran on a broad array of issues, including human rights, the nuclear program of Iran, the Middle East peace process, regional stability, and international terrorism; and(5)expresses sympathy to the family of Robert Levinson for their anguish and expresses hope that their ordeal can be brought to an end in the near future.